Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Rotker, J.), rendered February 23, 1987, convicting him of attempted criminal sale of a controlled substance in the third degree under indictment No. 8119/86, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered February 23, 1987, revoking a sentence of probation previously imposed by the same court (Demakos, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fourth degree under indictment No. 1580/86.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v Califor*747nia, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lawrence, Hooper and Harwood, JJ., concur.